Case 19-35608-KLP            Doc 28   Filed 02/27/20 Entered 02/27/20 08:55:28             Desc Main
                                      Document     Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

IN RE:                                                )        CHAPTER 13
                                                      )
MARTIN ANTONIO TORRES-TICAS                           )        CASE NO. 19-35608-KLP
(aka Martin Torres, aka Martin T Ticas)               )
and ZULMA LISSETH GONZALEZ,                           )
                           DEBTORS.                   )        JUDGE KEITH L. PHILLIPS
---------------------------------------------------------------------------------------------------
WILMINGTON SAVINGS FUND                               )
SOCIETY, FSB, AS OWNER TRUSTEE )
OF THE RESIDENTIAL CREDIT                             )
OPPORTUNITIES TRUST V-D                               )
V.                                                    )
                                                      )
MARTIN ANTONIO TORRES-TICAS                           )
and ZULMA LISSETH GONZALEZ                            )
6749 MANUEL STREET                                    )
NORTH CHESTERFIELD, VA 23234                          )
                           DEBTORS,                   )
                                                      )
JOSE E. TICAS                                         )
6749 Manuel Street                                    )
Richmond, VA 23234,                                   )
                           CO-DEBTOR,                 )
                                                      )
SUZANNE E. WADE                                       )
TRUSTEE                                               )
702 GLENN FOREST DRIVE                                )
STE. 202                                              )
RICHMOND, VA 23226                                    )
                           RESPONDENTS.               )
     MOTION FOR RELIEF FROM AUTOMATIC STAY PURSUANT TO 11 U.S.C §
          362(a)AND THE CO-DEBTOR STAY PURSUANT TO 11 U.S.C. § 1301(a)

         COMES NOW Wilmington Savings Fund Society, FSB, As Owner Trustee Of The
Residential Credit Opportunities Trust V-D ("Movant"), a secured creditor in the above-


Keith Yacko (VA Bar No. 37854)
McMichael Taylor Gray, LLC
3550 Engineering Dr. Suite 260
Peachtree Corners, GA 30092
470-289-4347 kyacko@mtglaw.com                         1
Case 19-35608-KLP        Doc 28    Filed 02/27/20 Entered 02/27/20 08:55:28            Desc Main
                                   Document     Page 2 of 7



captioned case and, by and through counsel, and moves this Court to terminate the Automatic
Stay and Co-Debtor Stay as to the real property located at 6749 Manuel Street, Richmond, VA
23234 (“Property”), and, as grounds therefore, states as follows:
       1.      This proceeding seeking relief under 11 U.S.C. § 362 and 11 U.S.C. § 1301 is a

contested matter within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this court has

jurisdiction over this matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to

28 U.S.C. § 157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).

       2.      On October 23, 2019, Debtors filed a petition with the Bankruptcy Court for the

Eastern District of Virginia under Chapter 13 of Title 11 of the United States Bankruptcy Code.

                                      COUNT 1
                            RELIEF FROM AUTOMATIC STAY


       3       On or about June 19, 2008, Debtor, Zulma L. Gonzalez, and Co-Debtor, Jose E.

Ticas, executed and delivered to Weststar Mortgage Inc. a Note in the amount of One Hundred

Sixty-Three Thousand Seven Hundred Six Dollars ($163,706.00), plus interest at the rate of

7.250% per annum to be paid over thirty (30) years. A copy of the Note dated about June 19, 2008

is attached as Exhibit A and incorporated herein.

       4       To secure the repayment of the sums due under the Note, Debtor, Zulma L.

Gonzalez, and Co-Debtor, Jose E. Ticas, executed and delivered to Weststar Mortgage Inc., a Deed

of Trust dated about June 19, 2008, encumbering the Property, more fully described as:

                                       LEGAL DESCRIPTION

ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND WITH IMPROVEMENTS
THEREON AND APPURTENANCES THERETO BELONGING, LYING AND BEING IN
CHESTERFIELD COUNTY, VIRGINIA, COMMONLY KNOWN AS 6749 MANUEL
STREET, AND DESIGNATED AS LOT 16, BLOCK E, SECTION NINE, KING’S FOREST,
ON SUBDIVISION PLAT BY CHARLES C. TOWNES & ASSOCIATES, P.C., DATED
OCTOBER 24, 1984, RECORDED MARCH 14, 1985, IN THE CLERK’S OFFICE CIRCUIT


                                                2
Case 19-35608-KLP        Doc 28    Filed 02/27/20 Entered 02/27/20 08:55:28               Desc Main
                                   Document     Page 3 of 7



COURT, CHESTERFIELD COUNTY, VIRGINIA, IN PLAT BOOK 48, PAGE 89, TO WHICH
PLAT REFERENCE IS HEREBY MADE FOR A MORE PARTICULAR DESCRIPTION.
A copy of the Deed of Trust is attached as Exhibit B and incorporated herein.

       5.       The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust.

       6.       Upon information and belief, the approximate payoff, exclusive of legal fees and

expenses incurred in the connection with the instant motion, due and owing to the Movant as of

February 3, 2020 is $189,584.00, with interest accruing at the daily rate of $23.83.

       7.       The value of the Property is approximately $143,000.00 pursuant to Debtors’
Schedule A/B.
       8.       The Debtors’ Plan, as initially proposed on October 23, 2019, provided that the

Debtors make ongoing monthly mortgage payments to Movant. Debtor’s failure to abide by the

terms of the proposed Plan is cause to lift the stay pursuant to 11 U.S.C. § 362(d)(1).

       9.       Debtors are in breach of the terms of the Note and Deed of Trust by failing to

make the regular contract payments to Movant as and when they come due, from November 1,

2019 to February 1, 2020. Debtors are due four (4) payments of $845.88 each. Debtors are in

post-petition default for November 1, 2019 for a total amount due of $3,383.52.

       10.      The Debtors have not and cannot offer Movant adequate protection of its interest

in the Property, and Movant avers it is not adequately protected.

       11.      Debtors’ failure to pay Movant’s obligation as and when due violates the terms of,

  and is a default under, the proposed Plan.

       12.      Debtor’s account delinquency as well as Debtors’ failure to maintain regular

  contract payments to Movant as required by the proposed Plan, constitute cause for relief from

  the automatic stay.



                                                 3
Case 19-35608-KLP         Doc 28    Filed 02/27/20 Entered 02/27/20 08:55:28           Desc Main
                                    Document     Page 4 of 7



       13.     Movant has incurred reasonable attorney’s fees and costs in connect ion with

 prosecution of this motion.

       14.     Relief from stay is appropriate under § 362(d)(2) of the Bankruptcy Code to

 permit Movant to exercise its non-bankruptcy rights and remedies with respect to the Deed of

 Trust.

                                         COUNT II
                               RELIEF FROM CO-DEBTOR STAY


       15.     The allegations of paragraphs 1 through 14 are incorporated by reference herein.

       16.     Jose E. Ticas is a Co-debtor under the provisions of 11 U.S.C. § 1301(c) and is

 protected by the Co-Debtor stay.

       17.     Wilmington Savings Fund Society, FSB, As Owner Trustee Of The Residential

 Credit Opportunities Trust V-D will be irreparably harmed by the continuation of the Co-Debtor

 Automatic Stay.

       18.     As described hereinabove, cause exists to terminate the Co-Debtor Stay.

       WHEREFORE, Wilmington Savings Fund Society, FSB, As Owner Trustee Of The

Residential Credit Opportunities Trust V-D prays that this Court issue an order terminating or

modifying the Automatic Stay under 11 U.S.C. § 362 and Co-Debtor Automatic Stay under 11

U.S.C. § 1301, as to the property located at 6749 Manuel Street, Richmond, VA 23234 and

granting the following:

          a.   Relief from the Automatic and Co-Debtor stays allowing Movant to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property and/or allowing Movant, through its agents, servicers and

representatives to contact Debtor and/or Debtor(s)'s counsel for the purpose of engaging in



                                                4
Case 19-35608-KLP        Doc 28     Filed 02/27/20 Entered 02/27/20 08:55:28               Desc Main
                                    Document     Page 5 of 7



discussions and consideration for possible loss mitigation options, solutions and/or resolutions

with regard to the underlying deed of trust and note, including, but not limited to loan

modification, deed in lieu or other loss mitigation alternatives.

       b.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       c.      Award Movant its reasonable attorneys’ fees and expenses associated with this

Motion,k and the Trustee is hereby authorized to modify the plan as necessary to accommodate

this claim;

       d.      For such other relief as the Court deems proper.



This the 27th day of February, 2020.


                                                              McMichael Taylor Gray, LLC
                                                              /s/ Keith Yacko__
                                                              Keith Yacko
                                                              Virginia Bar No. 37854
                                                              Attorney for Movant
                                                              3550 Engineering Dr.
                                                              Suite 260
                                                              Peachtree Corners, GA. 30092
                                                              470-289-4347
                                                               kyacko@mtglaw.com




                                                  5
Case 19-35608-KLP        Doc 28   Filed 02/27/20 Entered 02/27/20 08:55:28           Desc Main
                                  Document     Page 6 of 7




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was provided via
Regular U.S. Mail and/or Electronic Mail (CM/ECF) to the parties listed on the attached service
list, on February 27, 2020.

SERVICE LIST


VIA U.S. MAIL
Martin Antonio Torres-Ticas
6749 Manuel Street
North Chesterfield, VA 23234

Zulma Lisseth Gonzalez
6749 Manuel Street
North Chesterfield, VA 23234

Martin Antonio Torres-Ticas
6749 Manuel Street
Richmond, VA 23234

Zulma Lisseth Gonzalez
6749 Manuel Street
Richmond, VA 23234

Jose E. Ticas
6749 Manuel Street
Richmond, VA 23234


VIA CM/ECF
James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

Trustees

Suzanne E. Wade
702 Glenn Forest Drive
Ste. 202
Richmond, VA 23226



                                               6
Case 19-35608-KLP       Doc 28    Filed 02/27/20 Entered 02/27/20 08:55:28   Desc Main
                                  Document     Page 7 of 7



U.S. Trustee

John P. Fitzgerald, III
Office of the U.S. Trustee - Region 4-R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219

This the 27th day of February, 2020.
                                                      McMichael Taylor Gray, LLC
                                                      /s/ Keith Yacko__
                                                      Keith Yacko
                                                      Virginia Bar No. 37854
                                                      Attorney for Movant
                                                      3550 Engineering Dr.
                                                      Suite 260
                                                      Peachtree Corners, GA. 30092
                                                      470-289-4347
                                                       kyacko@mtglaw.com




                                             7
